Voto concurrente del
Juez Asociado Señor Ortiz.
Por tener serias dudas sobre si la Ley Núm. 99 de 26 de junio de 1965 que eximió a la institución recurrida del “pago de toda clase de contribución e impuestos sobre terrenos, edi-ficios y otras propiedades” es una que concede una gracia, privilegio o, por el contrario, un subsidio a cambio de la labor social que realiza esta entidad, consideramos innecesario pro-nunciarnos sobre la aplicabilidad de la norma de interpreta-ción restrictiva de esta clase de estatutos. Por no haber el Secretario de Hacienda hecho gestión alguna para cancelar la exención, a tenor con la facultad que le otorga la Ley Núm. 99, concurrimos con la decisión de extenderle a la recurrida los beneficios de la Ley Núm. 85 de 24 de junio de 1971 (29 L.P.R.A. sec. 702 (k) (1) (F)). Debemos guardarle deferen-cia a la política pública que dio lugar a la aprobación de las Leyes Núms. 85 y 99, antes citadas. (1)

 Concurrimos con el enfoque de que la Ley Núm. 85 tuvo el efecto de modificar las normas enunciadas en Srio. del Trabajo v. Asoc. de Señoras Damas, 94 D.P.R. 137 (1967).